Citation Nr: 0102390	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than October 7, 
1998, for a total rating for compensation purposes based on 
unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1992.  He served in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January 31 to April 
12, 1991, from April 15 to June 5, 1991, and from March 30 to 
June 30, 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that granted the veteran a 
total rating for compensation purposes based on 
unemployability, effective from October 7, 1998.



FINDINGS OF FACT

1.  On January 6, 1993, the veteran submitted his original 
claim for VA compensation benefits.

2.  A February 1994 RO rating decision granted service 
connection for residuals of a neck injury, and assigned a 
20 percent rating, effective from January 1993; and denied 
service connection for various disabilities; the veteran was 
notified of these determinations in February 1994 and he did 
not appeal.

3.  On December 22, 1995, the veteran submitted a reopened 
claim for VA compensation benefits.

4.  A private medical report of the veteran's hospitalization 
from November to December 1995 for psychiatric treatment 
showing a GAF (global assessment of functioning) of 40 and 
statements made by the veteran in conjunction with his VA 
psychiatric examination in June 1996 with regard to his 
unemployability do not constitute informal claims for a total 
rating for compensation purposes based on unemployability.

5.  A July 1996 RO rating decision granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
30 percent rating, effective from December 22, 1995; granted 
service connection for a right shoulder disability and 
assigned a 10 percent rating, effective from December 22, 
1995; granted service connection for a GI (gastrointestinal) 
condition and assigned a zero percent rating, effective from 
December 22, 1995; and increased the combined rating for the 
service-connected disabilities from 20 to 50 percent, 
effective from December 22, 1995.  The veteran was notified 
of these determinations in July 1996 and he did not appeal.  

6.  On October 7, 1998, the veteran submitted a claim for 
increased compensation benefits.

7.  A May 1999 RO rating decision increased the evaluation 
for PTSD from 30 to 70 percent, effective from October 7, 
1998; denied an increased evaluation for the residuals of 
neck injury (rated 20 percent); increased the evaluation for 
the right shoulder disability from 10 to 20 percent, 
effective from October 7, 1998; increased the evaluation for 
the GI condition from zero to 10 percent, effective from 
October 7, 1998; and increased the combined rating from 50 to 
80 percent, effective from October 7, 1998.

8.  In May 1999, the veteran submitted an application for 
increased compensation based on unemployability showing that 
he last worked full-time in November 1994, that he had work 
experience as a crewman in commercial fishing and as a 
maintenance man, and that he had 10 years of education.

9.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected disabilities 
prevented him from engaging in substantially gainful 
employment compatible with his education and work experience 
prior to October 7, 1998.




CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on unemployability from a date 
earlier than October 7, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.340, 3.341, 3.400, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1972 to December 
1992.  He served in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January 31 to April 
12, 1991, from April 15 to June 5, 1991, and from March 30 to 
June 30, 1992.

On January 6, 1993, the veteran submitted his original claim 
for VA compensation benefits.

A February 1994 RO rating decision granted service connection 
for residuals of a neck injury, and assigned a 20 percent 
rating, effective from January 1993; and denied service 
connection for various disabilities.  The veteran was 
notified of these determinations in February 1994 and he did 
not appeal.

On December 22, 1995, the veteran submitted a reopened claim 
for VA compensation benefits.

Private medical records show that the veteran was 
hospitalized for treatment of psychiatric problems from 
November to December 1995.  The Axis I diagnoses were alcohol 
dependence and depression not otherwise specified.  His GAF 
at that time was 40.  The highest in the past year had been 
70.

The veteran underwent VA examinations in June 1996.  On a 
report of medical examination dated in June 1996 the veteran 
reported that he was mentally and physically unable to work.  
On psychiatric examination in June 1996 he appeared alert, 
tense, and quiet.  Verbal productivity, orientation, memory, 
insight, and judgment appeared adequate.  A diagnosis was 
deferred pending psychological evaluation.

At a VA joint examination in June 1996, the veteran 
complained of problems with his right shoulder.  Examination 
of the right shoulder revealed forward elevation and flexion 
from zero to 180 degrees.  Abduction of the right shoulder 
was from zero to 160 degrees.  He had 90 degrees of internal 
and external rotation.  There was some tenderness in the area 
of the supraspinatus tendon but no joint pain.  There was no 
swelling or deformity of the should and strength was 5/5 that 
was equal to the left upper extremity.  X-rays of the right 
shoulder showed mild arthritis.  The diagnoses were right 
shoulder pain with history of rotator cuff tear, not found on 
examination; and mild arthritis.  The veteran also complained 
of low back pain, but a low back disorder was not found on 
examination, including X-rays.

The veteran underwent VA examination of his GI system in June 
1996.  He gave a history of infection with Strongyloides in 
service.  He reported problems with stools.  Examination of 
the abdomen revealed bowel sounds to be completely within 
normal limits.  Rectal examination was within normal limits.  
Stool was negative for blood.  The diagnosis was status post 
Strongyloides infection with history of minimal diarrhea.

The veteran underwent VA psychological evaluation in July 
1996.  The Axis I diagnoses were PTSD, adjustment disorder 
with depressed mood, and intermittent explosive disorder.  
The Axis II diagnosis was passive aggressive traits.

A July 1996 RO rating decision granted service connection for 
PTSD and assigned a 30 percent evaluation under diagnostic 
code 9411, effective from December 22, 1995; granted service 
connection for a right shoulder disability and assigned a 
10 percent rating under diagnostic codes 5010-5203, effective 
from December 22, 1995; granted service connection for a GI 
(gastrointestinal) condition and assigned a zero percent 
rating under diagnostic codes 7399-7323, effective from 
December 22, 1995; and increased the combined rating for the 
service-connected disabilities from 20 to 50 percent, 
effective from December 22, 1995.  

In July 1996, the veteran was notified of the determinations 
in the July 1996 RO rating decision.  He did not appeal.  

VA and private medical reports show that the veteran was 
treated for various conditions in 1998.  A VA report of 
outpatient treatment in August 1998 shows that he was seen in 
the pain center for chronic cervical pain and that he had 
just finished a work-up for GI problems.  It was noted that 
he was found to have irritable bowel syndrome.  The private 
medical reports show that he was seen for GI problems from 
around May to August 1998.  

On October 7, 1998, the veteran submitted a claim for 
increased evaluations for his service-connected disabilities.


The veteran underwent a VA psychiatric examination on October 
14, 1998.  It was noted that he had been treated for PTSD and 
alcohol dependence at a private medical facility since 
November 1995.  He continued to have startle wakening with 
sweat and a pounding heart.  He continued to isolate himself 
socially and he had paranoid features.  He had high anxiety 
and flashbacks of events in service.  The diagnoses were 
PTSD, alcohol dependence in remission, and dysthymia and 
recurrent bouts of depression related to PTSD.  It was noted 
that most people with the veteran's degree of psychiatric 
severity lead socially isolated lives, could not be around 
people for fear of their own explosive temper outburst, and 
remained sad and anxious despite treatment.



A private medical report dated on October 23, 1998 shows 
diagnoses of PTSD, personality disorder, depression, chronic 
cervical pain, and history of substance abuse.  It was noted 
that the veteran was a long-term patient that could be 
stabilized on a chronic narcotic regimen but psychological 
issues were a major component.

The veteran underwent VA psychiatric evaluation in November 
1998.  The Axis I diagnosis was PTSD.  The GAF was 45 due to 
hallucinations.

The veteran underwent a VA medical examination in November 
1998.  It was noted that he was right-handed.  He had full 
range of motion of the neck.  There was marked limitation of 
motion of the right shoulder.  Flexion was limited to 90 
degrees, adduction to 90 degrees, and external and internal 
rotation to 45 degrees.  X-rays of the right shoulder showed 
subchondral cyst in the glenoid cavity, glenohumeral joint 
that could be further evaluated with an MRI (magnetic 
resonance imaging).  The diagnosis was right shoulder pain 
with degenerative joint disease; and right glenohumeral 
joint, subchondral cyst.  

A May 1999 RO rating decision increased the evaluation for 
PTSD from 30 to 70 percent, effective from October 7, 1998; 
denied an increased evaluation for the residuals of neck 
injury (rated 20 percent); increased the evaluation for the 
right shoulder disability from 10 to 20 percent, effective 
from October 7, 1998; increased the evaluation for the GI 
condition from zero to 10 percent, effective from October 7, 
1998; and increased the combined rating from 50 to 
80 percent, effective from October 7, 1998.

On an application for increased compensation based on 
unemployability dated in May 1999, the veteran reported that 
he had last worked full time in November 1994.  He reported 
that he had been working since 1997 doing maintenance work 
and that the most he had earned was $500. in a month.  He 
reported prior work experience as a crewman in commercial 
fishing and that he had 10 years of education.



B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an earlier effective 
date for the assignment of a total rating for compensation 
purposes based on unemployability.  There is no identified 
evidence not accounted for and examinations have been 
performed with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

The July 1996 RO rating decision granted service connection 
for various conditions, assigned separate evaluations for 
these conditions, and increased the combined rating for the 
service-connected disabilities from 20 to 50 percent, 
effective from December 22, 1995.  The veteran was notified 
of the determination in the July 1996 RO rating decision and 
he did not appeal.  Hence, these determinations are final.  
38 U.S.C.A. § 7105 (West 1991).

The veteran is collaterally estopped from relitigating his 
entitlement to higher ratings for his service-connected 
conditions on the same evidence considered in the July 1996 
RO rating decision, but the Board may consider the prior 
evidence in conjunction with the evidence received after that 
rating decision in determining the effective date of a 
subsequent claim for increased ratings for the same 
conditions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The evidence shows that the veteran's first claim for 
increased compensation benefits after the July 1996 RO rating 
decision was received on October 7, 1998.  The private 
medical report of the veteran's hospitalization from November 
to December 1995 for psychiatric treatment shows a GAF 
(global assessment of functioning) of 40 and the veteran made 
statements in conjunction with his VA psychiatric examination 
in June 1996 with regard to his unemployability, but these 
documents do not constitute informal claims for a total 
rating for compensation purposes based on unemployability 
because these written documents do not evince a belief by the 
veteran that he was entitled to a total rating for 
compensation purposes based on unemployability due to 
service-connected disabilities.  The Board recognizes that 
the veteran may raise an informal claim for a total rating 
for compensation purposes based on unemployability without 
filing a formal application for this benefit, but the 
evidence does not show that he stated that he was unable to 
work due to his service-connected disabilities prior to 
October 7, 1998.  At the time of the hospitalization in 
November 1995 he was being treated primarily for alcohol 
dependence, a non-service-connected disability, and at the 
time of his VA medical examinations in June 1996 he 
complained of a non-service-connected low back condition.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992); Norris v. 
West, 12 Vet. App. 413 (1999); Collier v. Derwinski, 2 Vet. 
App. 247 (1992).

Nor does the medical evidence show that the veteran's 
service-connected conditions were of such severity as to 
prevent him from obtaining and maintaining gainful employment 
consistent with his education and work experience in 
maintenance prior to October 7, 1998.  Based on the reports 
of the veteran's VA medical examinations in 1996 and the 
other of evidence of record in July 1996, it appears that the 
July 1996 RO rating decision correctly evaluated the 
veteran's disabilities under the appropriate diagnostic 
codes.  The reports of his examinations prior to VA 
examinations on October 14, 1998, and in November 1998, do 
not show manifestations of the service-connected disabilities 
to support higher ratings for these disabilities prior to the 
date of receipt of the October 7, 1998, claim to make the 
veteran eligible, i.e., meeting the percentage requirements 
of 38 C.F.R. § 4.16(a), for a total rating for compensation 
purposes based on unemployability.  Based on the evidence of 
record it is not factually ascertainable that increases in 
the service-connected disabilities occurred within the one 
year prior receipt of the claim on October 7, 1998, or that 
the veteran was unable to obtain or maintain gainful 
employment due to the severity of these disabilities prior to 
then.

A longitudinal review of all the evidence of record indicates 
that the veteran submitted a claim for increased compensation 
on October 7, 1998, and that in conjunction with the 
processing of this claim medical evidence was received 
showing that his service-connected disabilities had worsened 
and prevented him from obtaining or maintaining substantially 
gainful employment.  This evidence does not show that the 
service-connected disabilities had increased in severity 
prior to October 7, 1998 or prevented him from obtaining or 
maintaining substantially gainful employment prior to this 
date.  The Board finds that the preponderance of the evidence 
is against the claim for an effective date earlier than 
October 7, 1998, for the assignment of a total rating for 
compensation purposes based on unemployability, and this 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than October 7, 1998, for the 
assignment of a total rating for compensation purposes based 
on unemployability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

